Citation Nr: 0106720	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from January 1970 
to October 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) 
located in No. Little Rock, Arkansas. 


REMAND

Service connection has been granted for an anxiety reaction, 
which has been evaluated as 10% disabling.  The veteran has 
no other service-connected disabilities.  Subsequent to the 
most recent VA psychiatric examination in June 1998, the 
veteran has been receiving on going treatment at a VA 
outpatient clinic for several disorders, including his 
psychiatric illness.  As such, the Board concludes that a 
contemporaneous examination is warranted.  

In a May 2000 statement, the representative requests that the 
veteran's service-connected psychiatric disorder be 
reclassified as post-traumatic stress disorder (PTSD).  The 
Board considers this statement as raising the issue of 
service connection for PTSD.  The Board further finds that 
this issue is intertwined with the issue in appellate status 
and must be adjudicated by the RO.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

In April 1999, the veteran was awarded Social Security 
Administration (SSA) disability benefits based upon his 
severe personality disorder, multiple joint pain, and 
migraine headaches.  A copy of this decision as well as a 
list of the evidentiary exhibits used in support of the award 
have been received and associated with the claims folder.  In 
August 1999, the RO asked the SSA to provide copies of the 
actual medical records used in support of the April 1999 
grant but that the SSA failed to respond to the RO's request.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should undertake the 
appropriate development concerning the 
veteran's claim for service connection for 
PTSD, to include consideration of 
38 C.F.R. § 4.125(b) (2000).  Thereafter, 
the RO should adjudicate this claim.  If 
the benefit sought is not granted the 
veteran and his representative should be 
notified of this decision and of his 
appellate rights.

2.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to recent treatment of 
mental disorder.  The RO should obtain all 
records which are not on file.

3.  The RO should request the VA 
Outpatient Clinic in Houston, Texas to 
furnish copies of any additional records 
of treatment that the veteran has received 
since February 2000.  

4.  The RO again ask SSA for copies of the 
evidence on which the April 1999 decision 
granting disability benefits to the 
veteran was based.

5.  The veteran should be afforded a VA 
examination by a psychiatrist to determine 
the severity of his service connected 
disorder, diagnosed as anxiety reaction.  
All indicated tests and studies should be 
accomplished.  The claims file and a copy 
of this remand should be made available 
for review.  It is requested that the 
examiner obtain a detailed occupational 
history.  It is requested that the 
diagnosis conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Ed.

The psychiatric examiner should, to the 
extent possible, differentiate between the 
symptoms of the service-connected 
psychiatric disorder and the symptoms of 
any other neuropsychiatric disorder 
diagnosed.  If this can not be 
accomplished the examiner should so state.  
The examiner should express an opinion on 
the extent to which the service connected 
psychiatric disorder affects the veteran's 
occupational and social functioning.  It 
also is requested that the examiner 
include a Global Assessment of Functioning 
(GAF) score with an explanation of the 
numeric code assigned.  A complete 
rationale for any opinion expressed should 
be included in the examination report. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.

7.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received since the issuance of 
the statement of the case and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC should include only those issues for 
which a notice of disagreement has been 
filed.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



